Citation Nr: 1227551	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  06-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed.  

In December 2008, the Board, among other things, remanded this issue as it was inextricably intertwined with the other issues on appeal.  

In June 2010, the Board remanded the claim for a medical opinion, and it has since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are assigned a combined rating of 60 percent and are considered one disability as they arise out of a common etiology. 

2.  The evidence shows that the Veteran's service-connected disabilities preclude her from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to a TDIU.  She essentially asserts that she is unable to obtain and retain employment because of her service connected migraine headaches and mood disorder.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).   All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

In this case, the Veteran is service-connected for migraine headaches rated as 50 percent disabling, and a mood disorder rated as 10 percent disabling, for a combined rating of 60 percent.  These disabilities result from a common etiology and are considered one disability for purposes of this analysis.  Therefore the Veteran meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a), based on "one" disability ratable at 60 percent. 

The question that remains, however, is whether her service-connected disability precludes her from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The record contains medical opinions that address the effect that the Veteran's disabilities have on her unemployability.  In this regard, in a May 1999 letter, Robert Mark Fumich, M.D. opined that ". . .in view of her psychiatric history, I believe she is unemployable . . ."   Also in a January 2004 letter from the Veteran's VA doctor, it was opined that it was her "professional opinion that [the Veteran] is not capable of successfully performing a duty at a full-time or part-time job due to her mental illness." 

Moreover, an August 2005 VA psychiatric examiner reported that the Veteran's psychiatric diagnoses include a major depressive disorder, posttraumatic stress disorder (PTSD), and a borderline personality disorder, opined that she had been unable to get a job for various reasons, predominantly physical but also due to anger, irritability, and difficulty with authority, and opined that her predominant mental disability, to the extent that it impacts her functioning, is her borderline personality disorder and her poor coping skills.  However, it was also opined that she suffers symptoms of major depression. 

Pursuant to the Board's June 2010 remand, the Veteran's claim was remanded to obtain an opinion clarifying whether the Veteran's service-connected disabilities acting alone preclude her from securing a gainful occupation.

In this regard, after examining the Veteran and reviewing her claim file, a July 2010 VA examiner opined that it is at least as likely as not that the Veteran's headaches acting alone and in conjunction with her depression resulted in her job loss and still precludes her from securing and maintaining a substantially gainful occupation.  The examiner clarified that such opinion was rendered without regard to the Veteran's nonservice-connected PTSD and personality disorder.  

After obtaining the VA opinion, the RO transferred the Veteran's case to the Director of Compensation Service for extraschedular consideration.  According to a November 2011 memorandum, the Director indicated that the evidence of record does not establish that the Veteran is unemployed and unemployable due to her service-connected headaches and mood disorder, and felt that entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is not warranted.  

Thereafter, in a November 2011 supplemental statement of the case (SSOC), the RO continued its denial of the Veteran's TDIU claim, indicating that she did not meet the schedular criteria for a TDIU and that her claim was not established on an extraschedular basis based on the November 2011 opinion.

The Board recognizes that the Director of Compensation Service provided an opinion unfavorable to the Veteran's claim; however, as noted in the prior remand, the RO in its October 2009 SSOC, determined and the Board agreed, that the Veteran had already met the schedular criteria for a TDIU, as her service-connected disabilities are of common etiology and have a combined rating of 60 percent.  

Therefore since the Veteran meets the schedular criteria for a TDIU and the July 2010 VA examiner opined that the Veteran's service-connected headaches either acting alone as well as in conjunction with her service-connected mood disorder preclude her from securing and maintaining a substantially gainful occupation.  The examiner emphasized that such opinion was rendered without regard to the Veteran's non service-connected PTSD and borderline personality disorder.

The Board finds the July 2010 VA opinion to be the most probative opinion of record.  The examiner examined the Veteran and reviewed the claims file and consulted with another physician who also agreed with the opinion.  Significantly, there is no medical opinion indicating that the Veteran is able to work despite her service connected disabilities.  

Based on the foregoing, the Board concludes that the Veteran's service-connected disabilities preclude her from securing or following substantially gainful employment.  Entitlement to a TDIU is therefore warranted.


ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.
. 


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


